EXHIBIT 10.6

LINCARE HOLDINGS INC.

RESTRICTED STOCK AGREEMENT

          THIS AGREEMENT made this 1st day of July, 2004, between Lincare
Holdings Inc., a Delaware corporation (the “Company”), and Shawn S. Schabel (the
“Participant”).

          For valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

          1.     Purchase of Shares.

          The Company shall issue and sell to the Participant, and the
Participant shall purchase from the Company, subject to the terms and conditions
set forth in this Agreement and in the Company’s 2004 Stock Plan (the “Plan”),
80,000 shares (the “Shares”) of Common Stock, $.01 par value, of the Company
(“Common Stock”), at a purchase price of $0.01 per share.  The aggregate
purchase price for the Shares shall be paid by the Participant by check payable
to the order of the Company or such other method as may be acceptable to the
Company.  Upon receipt by the Company of payment for the Shares, the Company
shall issue to the Participant one or more certificates in the name of the
Participant for that number of Shares purchased by the Participant.  The
Participant agrees that the Shares shall be subject to the purchase option set
forth in Section 2 of this Agreement and the restrictions on transfer set forth
in Section 4 of this Agreement.

          2.     Purchase Option.

                  (a)     In the event that the Participant ceases to be
employed by the Company for any reason or no reason, with or without cause,
prior to the last business day of February, 2007, the Company shall have the
right and option (the “Purchase Option”) to purchase from the Participant, for a
sum of $0.01 per share (the “Option Price”), some or all of the Unvested Shares
(as defined below).

          “Unvested Shares” means the total number of Shares multiplied by the
Applicable Percentage at the time the Purchase Option becomes exercisable by the
Company.  The “Applicable Percentage” shall be (i) 100% during the period
commencing July 1, 2004 and ending on the day immediately preceding the last




business day of February, 2005, (ii) for the period commencing on the last
business day of February 2005 and ending on the day immediately preceding the
last business day of February, 2006, 66 2/3%, if the Company shall have achieved
for its 2004 fiscal year the 2004 earnings per share targets (the “2004 EPS
Targets”) included in the Company’s 2004 business plan submitted to the Board of
Directors on February 24, 2004; or 100%, if the Company shall not have achieved
the 2004 EPS Targets; (iii) for the period commencing on the last business day
of February, 2006 and ending on the day immediately preceding the last business
day of February, 2007, 33 1/3%, if the Company shall have achieved both the 2004
EPS Targets and for its 2005 fiscal year the 2005 earnings per share targets
(the “2005 EPS Targets”) to be included in the Company’s 2005 business plan to
be submitted to the Board of Directors no later than March 31, 2005; 66 2/3%, if
the Company shall have achieved the 2005 EPS Targets, but not the 2004 EPS
Targets; or 100%, if the Company shall not have achieved either the 2004 EPS
Targets or the 2005 EPS Targets; and (iv) zero on or after the last business day
of February, 2007.  The Stock Plan Committee of the Board of Directors, in its
sole discretion, may at any time accelerate the time set forth herein for the
vesting of the Shares.

          Notwithstanding anything to the contrary contained herein, the
Applicable Percentage shall be zero upon a “Change of Control” of the Company or
the death or “disability” of the Participant. 

          As used herein, the term “Change of Control” shall mean any of the
following:

                            (1)     the consolidation or merger of the Company
with or into any other entity (other than a merger in which the Company is the
surviving corporation and which does not result in more than 50% of the capital
stock of the Company outstanding immediately after the effective date of such
merger being owned of record or beneficially by persons other than the holders
of its capital stock immediately prior to such merger); or

                            (2)     a sale of substantially all of the
properties and assets of the Company as an entirety to an unrelated and
unaffiliated third party purchaser; or

                            (3)     the time at which any person (including a
person’s affiliates and associates) or group (as that term is understood under
Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
the rules and regulations thereunder), files a Schedule 13-D or 14D-1 (or any
successor

- 2 -




schedule, form or report under the Exchange Act) disclosing that such person or
group has become the beneficial owner (as defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of shares of
capital stock of the Company giving such person or group a majority of the
voting power of all outstanding capital stock of the Company with the right to
vote generally in an election for directors or other capital stock of the
Company into which the common stock or other voting stock is reclassified or
changed.

          As used herein, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as an employee of
the Company for a period of six consecutive months.

                  (b)     For purposes of this Agreement, employment with the
Company shall include employment with a parent or subsidiary of the Company.

          3.     Exercise of Purchase Option and Closing.

                  (a)     The Company may exercise the Purchase Option by
delivering or mailing to the Participant, within 90 days after the termination
of the employment of the Participant with the Company, a written notice of
exercise of the Purchase Option.  Such notice shall specify the number of Shares
to be purchased.  If and to the extent the Purchase Option is not so exercised
by the giving of such a notice within such 90-day period, the Purchase Option
shall automatically expire and terminate effective upon the expiration of such
90-day period.

                  (b)     Within 10 days after delivery to the Participant of
the Company’s notice of the exercise of the Purchase Option pursuant to
subsection (a) above, the Participant shall, pursuant to the provisions of the
Joint Escrow Instructions referred to in Section 5 below, tender to the Company
at its principal offices the certificate or certificates representing the Shares
which the Company has elected to purchase in accordance with the terms of this
Agreement, duly endorsed in blank or with duly endorsed stock powers attached
thereto, all in form suitable for the transfer of such Shares to the Company. 
Promptly following its receipt of such certificate or certificates, the Company
shall pay to the Participant the aggregate Option Price for such Shares
(provided that any delay in making such payment shall not invalidate the
Company’s exercise of the Purchase Option with respect to such Shares).

- 3 -




                  (c)     After the time at which any Shares are required to be
delivered to the Company for transfer to the Company pursuant to subsection (b)
above, the Company shall not pay any dividend to the Participant on account of
such Shares or permit the Participant to exercise any of the privileges or
rights of a stockholder with respect to such Shares, but shall, in so far as
permitted by law, treat the Company as the owner of such Shares.

                  (d)     The Option Price may be payable, at the option of the
Company, in cash (by check) or both.

                  (e)     The Company shall not purchase any fraction of a Share
upon exercise of the Purchase Option, and any fraction of a Share resulting from
a computation made pursuant to Section 2 of this Agreement shall be rounded to
the nearest whole Share (with any one-half Share being rounded upward).

                  (f)     The Company may assign its Purchase Option to one or
more persons or entities.

          4.     Restrictions on Transfer.

          The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any Shares, or any interest therein, that are subject to the
Purchase Option, except that the Participant may transfer such Shares (i) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4, the Purchase Option and
the right of first refusal set forth in Section 5) and such permitted transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument confirming that such transferee shall be bound by all of the terms
and conditions of this Agreement or (ii) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation), provided that, in accordance with the
Plan, the securities or other property received by the Participant in connection
with such transaction shall remain subject to this Agreement unless such
transaction is a Change in Control.

- 4 -




          5.     Escrow.

          The Participant shall, upon the execution of this Agreement, execute
Joint Escrow Instructions in the form attached to this Agreement as Exhibit A. 
The Joint Escrow Instructions shall be delivered to the Director – Employee
Relations of the Company, as escrow agent thereunder.  The Participant shall
deliver to such escrow agent a stock assignment duly endorsed in blank, in the
form attached to this Agreement as Exhibit B, and hereby instructs the Company
to deliver to such escrow agent, on behalf of the Participant, the
certificate(s) evidencing the Shares issued hereunder.  Such materials shall be
held by such escrow agent pursuant to the terms of such Joint Escrow
Instructions.

          6.     Restrictive Legend.

          All certificates representing Shares shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

          7.     Provisions of the Plan.

                  (a)     This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

                  (b)     As provided in the Plan, upon the occurrence of a
merger, consolidation or similar corporate reorganization (a “Reorganization
Event”) which is not a Change in Control, the repurchase and other rights of the
Company hereunder shall inure to the benefit of the Company’s successor and
shall apply to the cash, securities or other property which the Shares were
converted into or exchanged for pursuant to such Reorganization Event which is
not a Change in Control in the same manner and to the same extent as they
applied to the Shares under this Agreement.

- 5 -




          8.     Withholding Taxes; Section 83(b) Election.

                  (a)     The Participant acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to the purchase of the Shares by the Participant or the
lapse of the Purchase Option.

                  (b)     The Participant has reviewed with the Participant’s
own tax advisors the federal, state and local tax consequences of this
investment and the transactions contemplated by this Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.  The Participant understands that it may be
beneficial in many circumstances to elect to be taxed at the time the Shares are
purchased rather than when and as the Company’s Purchase Option expires by
filing an election under Section 83(b) of the Code with the I.R.S. within 30
days from the date of purchase.

                  THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

          9.     Miscellaneous.

                  (a)     No Rights to Employment.  The Participant acknowledges
and agrees that the vesting of the Shares pursuant to Section 2 hereof is earned
by continuing service as an employee of the Company, either at will or pursuant
to any applicable employment agreement, and not through the act of being hired
or purchasing shares hereunder.  The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

                  (b)     Severability.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.  

- 6 -




                  (c)     Waiver.  Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board of Directors of the Company.

                  (d)     Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Participant and their respective
heirs, executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

                  (e)     Notice.   All notices required or permitted hereunder
shall be in writing and deemed effectively given upon personal delivery or five
days after deposit in the United States Post Office, by registered or certified
mail, postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9(e).

                  (f)     Pronouns.  Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural, and vice versa.

                  (g)     Entire Agreement.  This Agreement and the Plan
constitute the entire agreement between the parties, and supersedes all prior
agreements and understandings, relating to the subject matter of this Agreement.

                  (h)     Amendment.  This Agreement may be amended or modified
only by a written instrument executed by both the Company and the Participant.

                  (i)     Governing Law.  This Agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without regard to any applicable conflicts of laws.

                  (j)     Participant’s Acknowledgments.  The Participant
acknowledges that he or she: (i) has read this Agreement; (ii) has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of the Participant’s own choice or has voluntarily declined to
seek

- 7 -




such counsel; (iii) understands the terms and consequences of this Agreement;
(iv) is fully aware of the legal and binding effect of this Agreement; and (v)
understands that any lawyers or law firms utilized by the Company in drafting
this agreement are acting as counsel to the Company in connection with the
transactions contemplated by the Agreement, and are not acting as counsel for
the Participant.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

LINCARE HOLDINGS INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Shawn S. Schabel

 

 

 

 

Address:

19387 U.S. 19 North

 

 

Clearwater, FL 33764

- 8 -